Citation Nr: 1033129	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  07-07 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent, on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321, for residuals of 
fracture dislocation, right tarso metatarsal joint and fracture, 
right third metatarsal with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to December 
1977.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2005 rating decision in which the RO, inter alia, 
denied the Veteran's claim for a rating in excess of 30 percent 
for residuals of fracture dislocation, right tarso metatarsal 
joint and fracture, right third metatarsal with traumatic 
arthritis.  The Veteran filed a notice of disagreement (NOD) in 
December 2005, and the RO issued a statement of the case (SOC) in 
December 2006.  The Veteran filed a substantive appeal (via VA 
Form 9, Appeal to Board of Veterans' Appeals) in January 2007.

In July 2009, the Board denied the Veteran's claim for a rating 
in excess of 30 percent for residuals of fracture dislocation, 
right tarso metatarsal joint and fracture, right third metatarsal 
with traumatic arthritis, and remanded the Veteran's claim for a 
higher rating on an extra-schedular basis to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for 
consideration of this claim.  After completing the requested 
development, the AMC continued to deny the claim (as reflected in 
a January 2010 supplemental SOC (SSOC)) and returned the matter 
remaining on appeal to the Board for further consideration.

The Board notes that, in February 2010 and June 2010, the Veteran 
submitted additional medical evidence directly to the Board, and 
in his June 2010 brief, the Veteran's representative submitted a 
waiver of initial RO consideration of the newly-submitted 
evidence.  This evidence is accepted for inclusion in the record 
on appeal.  See 38 C.F.R. §  20.1304 (2009).




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the matter remaining on appeal have been accomplished.  

2.  Pertinent to the August 2004 claim for increase, the 
Veteran's residuals of fracture dislocation, right tarso 
metatarsal joint and fracture, right third metatarsal with 
traumatic arthritis have not been shown to present so exceptional 
or unusual a disability picture as to render impractical the 
application of the regular schedular standards for rating the 
disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for residuals 
of fracture dislocation, right tarso metatarsal joint and 
fracture, right third metatarsal with traumatic arthritis, are 
not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In a June 2005 post-rating letter, the RO provided notice to the 
Veteran explaining what information and evidence was needed to 
substantiate the claim for a higher rating, what information and 
evidence must be submitted by the appellant, and what information 
and evidence would be obtained by VA.  A March 2006 letter 
provided the Veteran with general information pertaining to VA's 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

The December 2006 SOC and an August 2008 letter set forth the 
rating criteria for evaluating foot disabilities, and an March 
2009 letter set forth the provisions of 38 C.F.R. § 3.321(b).

After issuance of the above-described notice, and opportunity for 
the Veteran to respond, the January 2010 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown to 
be prejudiced by the timing of this notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA and private 
treatment records, and the reports of December 2004, September 
2005, and April 2007 VA examinations.  Also of record and 
considered in connection with the appeal are the various written 
statements provided by the Veteran, and by his representative, on 
his behalf.  The Board also finds that no additional RO action to 
further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter remining on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted for 
different time periods pertinent to the Veteran's August 2004 
claim for increase.  

In the rating action on appeal, the RO denied a schedular rating 
in excess of 30 percent for residuals of fracture dislocation, 
right tarso metatarsal joint and fracture, right third metatarsal 
with traumatic arthritis, indicating a severe foot disability.  
In February 2009, the Board also denied a rating in excess of 30 
percent, on a schedular basis.  Thus, the only remaining matter 
whether a rating in excess of 30 percent is warranted on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected disability 
at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral for 
extra-schedular consideration is required.  See VAOGCPREC 6-96 
(Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level 
of disability and symptomatology, and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms" (including 
marked interference with employment and frequent periods of 
hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extra-schedular rating.  Thun, 22 Vet. App. 111.

Pertinent to the current claim for increase, in August 2004, the 
Veteran presented to a private doctor with complaints of pain in 
his right foot and ankle.  The examiner noted that he had 
multiple joint pain and stiffness.  The diagnoses were post-
traumatic arthritis of the ankle and the mid foot, with post-
traumatic deformity of the right toe.  The doctor also commented 
that, due to the multiplicity of his complaints, the Veteran 
would be unemployable if the physicians could not assist him in 
managing his pain.

In the report of a December 2004 VA examination, the examiner 
noted that the Veteran had chronic pain that limited his 
activity, and that, as a result of his disability, the Veteran 
was not working and his life was pretty well sedentary.  On 
examination, he had tenderness over the metatarsal and tarsal 
bones but no deformity was felt.  There was no swelling of the 
feet.  Dorsiflexion was from 0 degrees to 10 degrees and plantar 
flexion was from 0 degrees to 20 degrees.  The foot could be 
moved passively but there was no obvious motion of limitation of 
motion even with lateral and medial movement.  He could not do 
any extensive walking but his feet appeared normal when standing.  
His symptoms were such that he had difficulty walking.  The 
diagnosis was status post fractures of the right foot involving 
the metatarsal tarsal joint and third metatarsal bone with 
residual.  The examiner found that the Veteran would have 
difficulty in employment that required prolonged walking.

In the report of a September 2005 VA examination, the examiner 
noted that the Veteran continued to have pain, weakness, and 
stiffness of the right foot with injury to his right ankle.  He 
had difficulty standing and difficulty walking. There was 
fatigability and lack of endurance.  The Veteran could not work 
and his daily activities were severely limited.  Examination 
revealed loss of sensation in the dorsum of the right foot and 
loss of motion of the right ankle.  Range of motion was from 0 to 
10 degrees flexion of the right ankle.  The Veteran did have some 
tingling in the toes as well from the peripheral neuropathy.  
Repetitive use did not change the range of motion.  The diagnosis 
was fracture of the right ankle with loss of sensation of the 
dorsum of the right foot.

On April 2007 VA examination, the Veteran complained of pain and 
stiffness of his right foot.  The recorded history includes that 
the Veteran had not been employed since 1980.  He tried to work 
as a security guard but was unable to work because of the 
difficulty he had walking.  The examiner noted that he had no 
problems with activities of daily living.  On range of motion 
testing, dorsiflexion was from 0 to 10 degrees. Flexion was from 
0 to 25 degrees.  There was no change in range of motion with 
repetitive motion.  The Veteran reported some pain when he 
walked.  The examiner noted that the Veteran's gait was slow and 
deliberate, but that he did not seem to have any great deal of 
pain when walking.  The examiner also found mild flatfoot with a 
normal Achilles tendon.  The diagnosis was fracture dislocation 
of the right tarsometatarsal joint with post-traumatic 
degenerative joint disease and a fracture of the third 
metatarsal, status post open reduction and internal fixation, 
with osteopenia and post-traumatic degenerative joint disease.

A May 2010 private treatment record reflects that the Veteran 
complained of pain at the back of the heel and on the medial 
margin of the distal phalanx of the great toe.  On examination of 
the right foot and ankle, the Veteran had no obvious swelling.  
There was definite tenderness at the insertion of the achilles 
tendon to the back of the calcaneus, no tenderness over the 
proximal tendon or in the retrocalcaneal bursa, and good range of 
motion of the foot and ankle.

According to Diagnostic Code 5283, severe malunion or nonunion of 
the tarsal or metatarsal warrants a 30 percent rating.  See 
38 C.F.R. § 4.71a (2009). 

Considering the matter remaining on appeal in light of the above, 
the Board finds that, at all points pertinent to the current 
claim for increase, the schedular criteria are adequate to rate 
the Veteran's residuals of fracture dislocation, right tarso 
metatarsal joint and fracture, right third metatarsal with 
traumatic arthritis.  

The evidence clearly indicates that, even with his complaints of 
pain, the Veteran is still able to use the right foot to walk.  
The Veteran's feet cause pain and discomfort, as well as mobility 
problems, but these types of symptoms are contemplated in a 
"severe" (30 percent) rating of the feet.  Thus, the rating 
schedule fully contemplates the described symptomatology (severe 
malunion or nonunion of the tarsal or metatarsal bones).  As the 
threshold requirement for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) is not met,  any further discussion of 
38 C.F.R. § 3.321(b) is unnecessary.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is no 
basis for staged, extra-schedular rating of the Veteran's 
residuals of fracture dislocation, right tarso metatarsal joint 
and fracture, right third metatarsal with traumatic arthritis, 
pursuant to Hart, and that the claim for higher rating, on an 
extra-schedular basis, must be denied.  In reaching these 
conclusions, the Board has considered the applicability of the 
benefit-of-the doubt doctrine; however, as the preponderance of 
the evidence is against assignment of any higher rating on an 
extra-schedular basis, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

A rating in excess of 30 percent for residuals of fracture 
dislocation, right tarso metatarsal joint and fracture, right 
third metatarsal with traumatic arthritis, on an extra-schedular 
basis pursuant to 38 C.F.R. § 3.321, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


